Citation Nr: 1637506	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-02 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1982 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

In March 2016, the Board remanded this matter for further development.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's osteoarthritis of the right and left knees manifested within a year of his separation from active duty service.

2.  The preponderance of competent and credible evidence weighs against finding that the Veteran's current right and left knee disabilities incurred in or are otherwise related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

VA's duty to notify was satisfied by a letter in August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  The Veteran's lay statements, service treatment records, VA treatment records, and identified private treatment records have been associated with the evidentiary record.

In the March 2016 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to obtain all of the Veteran's outstanding VA treatment records, and associate them with the evidentiary record.  VA treatment records from the Puget Sound VA Healthcare System dated from December 2014 to April 2016 have been associated with the evidentiary record.  Upon VA examination in March 2014, the VA examiner selected the option that he had reviewed the Veteran's VA treatment records.  However, a December 2014 VA primary care initial evaluation note indicated the Veteran sought to establish VA care at that time.  Accordingly, the Board finds the evidence of record does not indicate there are VA treatment records dated prior to December 2014 which remain outstanding.

In the March 2016 remand, the Board also instructed the AOJ to ask the Veteran to identify all of his private treatment related to his knees since his separation from active duty service, and to obtain any outstanding private treatment records.  In a March 2016 letter, the AOJ asked the Veteran to identify all of his private treatment related to his knees since his separation from service, and to complete a VA Form 21-4142 for any private health care provider, to include Lacey Medical Clinic and Group Health and/or GHC.  To date, the Veteran has not identified any further private medical providers, and no private medical records and/or signed VA Forms 21-4142 have been submitted since the March 2016 letter.  The duty to assist is not a one-way street.  If an appellant wishes help, he cannot passively wait in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406 (1991) (while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim).

Finally, in the March 2016 remand, the Board instructed the AOJ to afford the Veteran a new VA examination to determine the nature and etiology of the Veteran's right and left knee disabilities.  The Veteran was afforded a new VA examination in April 2016.  The VA examiner indicated the evidentiary record had been reviewed.  The VA examiner identified the Veteran's current right and left knee disabilities, and then provided a nexus opinion in response to the Board's requested inquiries.  Although the VA examiner termed his nexus opinion as applying only to the diagnosis of bilateral knee osteoarthritis, as will be discussed in more detail below, the Board finds the examiner's rationale indicates his opinion applied to both the diagnoses of osteoarthritis and patellofemoral pain syndrome.  Therefore, the Board finds there has been substantial compliance with its remand directive.  Further, the April 2016 VA examiner also considered the Veteran's complaints of knee symptoms in his service treatment records, the Veteran's in-service specialty as a Light Wheeled Vehicle Mechanic due to his review and notation of the Veteran's DD Form 214, as well as the Veteran's contentions regarding in-service injuries and that he has experienced knee pain continually since service, as requested by the Board.  Given the foregoing, the Board finds the April 2016 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the March 2016 letter to the Veteran, the association of the Veteran's VA treatment records with the evidentiary record, the April 2016 VA examination and report, and the subsequent readjudication of the claims in May 2016 based upon all the evidence of record, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claims, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309. 

The United States Court of Appeals for the Federal Circuit, however, has clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).


Analysis

The Veteran contends his current right and left knee disabilities began during his active duty service due to road marches and working as a mechanic, and he has noted an in-service injury in which his right leg was run over by a car.  See April 2016 VA examination report; December 2015 GHC progress note; November 2015 videoconference hearing testimony; March 2014 VA examination report; January 2012 substantive appeal.  The Veteran further contends he has experienced constant pain in his knees since his separation from active duty service, but that he self-treated for many years before seeking medical treatment.  See November 2015 videoconference hearing testimony.

The Board finds the first element under Shedden is met.  The evidence of record contains diagnoses of osteoarthritis of the bilateral knees and bilateral patellofemoral pain syndrome.  See April 2016 VA examination report; December 2015 GHC progress note.

First, regarding the osteoarthritis of the bilateral knees, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's degenerative arthritis of the right and left knees had its onset during, or manifested within one year following his separation from, active duty service.  

The Veteran's service treatment records contain complaints of both right knee and left knee symptoms, to include pain, during his active duty service.  In April 1982, the Veteran complained of a swollen and painful right knee after basic training; the assessment was chondromalacia.  Upon a December 1989 periodic examination, the Veteran's lower extremities were marked as normal and full ranges of motion were noted.  In May 1990, the Veteran complained of pain in his left knee, and the assessment was probable patella chondromalacia.  The Veteran's service treatment records do not contain any further complaints of right or left knee symptoms or diagnoses.  No separation examination report is associated with the Veteran's service treatment records.  

The Veteran reports experiencing bilateral knee pain continually since his active duty service.  See, e.g., November 2015 videoconference hearing testimony.  However, the evidence of record does not include any complaints of knee symptoms between the 1990 service treatment record and the Veteran's August 2008 claim, or any medical evidence of knee symptoms or complaints until the March 2014 VA examination.  Therefore, the Board finds that continuity of knee symptomatology related to arthritis has not been shown by the totality of the evidence of record.

Further, upon the March 2014 VA examination, x-rays of the Veteran's bilateral knees were negative.  A December 2015 evaluation by physician's assistant D.M.K. at GHC includes a summary of imaging reports from April 2015, and D.M.K. assessed bilateral knee early osteoarthritis.  Because the medical evidence of record indicates x-ray reports of the bilateral knees were negative as of March 2014, but early degenerative arthritis of the bilateral knees was shown upon x-rays in April 2015, the Board finds the medical evidence of record indicates the Veteran's degenerative arthritis of the bilateral knees was not shown to be manifest to a degree of 10 percent or more until 2015.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (rating criteria for degenerative arthritis established by X-ray findings).

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's osteoarthritis of the bilateral knees incurred in, or was manifested within one year following his separation from, active duty service.  Therefore, service connection cannot be established on a presumptive basis, or as incurred during active duty service.  See 38 C.F.R. §§ 3.303(a), 3.307, 3.309.

Next, the Board finds the preponderance of the competent and credible evidence weighs against finding that the Veteran's current bilateral knee disabilities are otherwise directly related to his active duty service.

The Board finds the second element under Shedden is met.  The Veteran's service treatment records contain complaints of both right knee and left knee symptoms, to include pain, during his active duty service, as discussed above.  Further, the Veteran's service treatment records indicate that in August 1987 he sustained an injury to his right hip in a water skiing accident, and in December 1989 he reported that his right ankle had been run over by a car.

The Board finds, however, that the third element under Shedden, a causal relationship between the present disability and the disease or injury incurred or aggravated during service, has not been established.

Upon VA examination in March 2014, the VA examiner noted the Veteran's report that his bilateral knee symptoms began gradually in 1983, due to wear and tear from ruck marches and physical training.  The March 2014 VA examiner diagnosed a left knee strain and a right knee strain, and opined it is less likely than not the Veteran's current knee disabilities are related to his active duty service.  The March 2014 VA examiner's rationale was that the Veteran only reported some minor, brief knee complaints during boot camp, and a single complaint in 1990 regarding his left knee, but none thereafter.  The Board notes the March 2014 VA examiner also stated the Veteran reported no knee complaints until the day of discharge in December 1992, however the Veteran was separated from service in October 1992, no separation examination is associated with the Veteran's service treatment records, and no December 1992 treatment record was noted in the March 2014 VA examiner's summary of the evidence.  Accordingly, it is unclear as to what complaint(s) the March 2014 VA examiner was referring.

Upon a December 2015 evaluation by physician's assistant D.M.K., bilateral knee osteoarthritis and bilateral patellofemoral syndrome were diagnosed.  The Veteran reported that he had problems with his knees for many, many years, dating back to an injury that occurred during service, when he was thrown from a vehicle and run over by a truck.  The Veteran reported he sustained an injury to the medial side of his right ankle.  The Veteran reported that since that time, he had started to develop problems with his knees, and those problems had persisted to date.  D.M.K. stated the Veteran's current right ankle disability "likely stems back to the ankle injury in the military," but provided no medical opinion regarding the etiology of the Veteran's current right and/or left knee disabilities.

Upon the April 2016 VA examination, the Veteran reported the onset of his right and left knee disabilities as 1988, and reported a motor vehicle accident and a water skiing accident, both of which injured his right leg.  The April 2016 VA examiner indicated he had reviewed the evidentiary record, and noted the Veteran's military specialty of light wheeled vehicle mechanic on his DD Form 214.  The examiner also noted the Veteran's service treatment records, to include the December 1981 entrance examination which noted the history of a cyst removal from the right knee, with a normal examination; the April 1982 complaints of right knee pain with an assessment of chondromalacia and an April 1987 [sic, 1982] physical therapy evaluation with the impression of a swollen right knee; the August 1987 notations of a soft tissue injury to the right hip following a water skiing accident; and the May 1990 complaints of left knee pain.  The examiner also noted the evaluation by physician's assistant D.M.K. at GHC.  The April 2016 VA examiner diagnosed bilateral knee osteoarthritis and bilateral patellofemoral pain syndrome, and noted that the cyst removed from the Veteran's right knee prior to service was considered resolved.  

The April 2016 VA examiner opined it is less likely than not that the Veteran's bilateral osteoarthritis occurred in or was caused by service.  The VA examiner noted the Veteran's service treatment records show that the Veteran was seen for a right leg injury due to a water skiing accident in service but that his waterskiing injury was considered acute and transitory and resolved without residuals per the examiner's record review.  The April 2016 VA examiner stated there was no available records from the Veteran's reported pedestrian versus car motor vehicle accident.  As noted above, a December 1989 service treatment record includes the Veteran's report that his right ankle had been run over by a car.  However, the April 2016 VA examiner went on to note that subsequent objective records were silent for any complaint of a knee condition until the recent orthopedic consultation, and found there is no chronicity of care to link the Veteran's current bilateral knee symptoms to an in-service injury.  The April 2016 VA examiner went on to note that the Veteran has reported knee pain since active duty service, and that he is competent to describe events that have happened to him, but stated that because the Veteran has no formal medical training, he is not competent to diagnose himself, or to ascribe his knee symptoms to any particular condition.

Although the April 2016 VA examiner referred only to the current diagnosis of bilateral knee osteoarthritis in his nexus opinion, the Board finds that as the examiner's rationale indicates there is no objective evidence to tie the Veteran's current knee symptoms generally to an in-service injury, the April 2016 VA examiner's negative nexus opinion also contemplated the current diagnosis of bilateral patellofemoral pain syndrome.  

Accordingly, the Board finds that the medical evidence of record does not contain a nexus opinion by a medical professional relating the Veteran's current bilateral knee disabilities to his active duty service.  The Board therefore finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current right and left knee disabilities are related to his active duty service; therefore the third element under Shedden for direct service connection is not met.  

The Board has considered the lay evidence offered by the Veteran.  This includes the Veteran's statements that he believes his bilateral knee disabilities began during his active duty service, and are related to injuries he sustained during service.  See, e.g., April 2016 VA examination report; December 2015 GHC progress note; November 2015 videoconference hearing testimony; March 2014 VA examination report; January 2012 substantive appeal..  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Here, the question of whether the Veteran's osteoarthritis and/or patellofemoral pain syndrome of the bilateral knees is related to his military service cannot be determined by mere observation alone.  The Board finds that determining whether the Veteran's active duty service, to include injuries during service, caused his current bilateral knee disabilities is not within the realm of knowledge of a non-expert, given the length of time since the Veteran's active duty service, the two noted instances of complaints of knee symptoms during service, and the service treatment records indicating the Veteran's complaint that the water skiing accident resulted in right hip symptoms and a motor vehicle accident resulted in right ankle symptoms, but no reported knee symptoms due to either incident.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion that his right and left knee disabilities are related to his service are not competent evidence and therefore are not probative of whether his current right and left knee disabilities were caused by his active duty service.  Here, there is no competent evidence or opinion suggesting that there exists a medical nexus between the current right and/or left knee disabilities and the Veteran's active duty service.

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's current right and left knee disabilities are related to his active duty service.  Therefore, service connection cannot be established on a direct basis.  38 C.F.R. § 3.303(d); see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claims of entitlement to service connection for a right knee disability and for a left knee disability.  The benefit of the doubt doctrine is therefore not applicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


